Cite as 2014 Ark. 456

                 SUPREME COURT OF ARKANSAS
                                            No.


IN RE BOARD OF CERTIFIED COURT                    Opinion Delivered October   30, 2014
REPORTER EXAMINERS




                                       PER CURIAM


         The court appoints the Honorable Jodi Raines Dennis of Pine Bluff, Circuit Judge,

11th-West Judicial Circuit, and the Honorable Eddy R. Easley of Sheridan, Circuit Judge,

7th Judicial Circuit, to the Board of Certified Court Reporter Examiners for three-year terms

expiring on July 31, 2017. The court appreciates their willingness to serve on this important

board.

         Patricia Hendrix of Little Rock, Certified Court Reporter, and Leigh Ann Cook of

Conway, Certified Court Reporter, are reappointed to the Board of Certified Court Reporter

Examiners for three-year terms expiring on July 31, 2017. The court thanks them for their

continued service on this board.

         The court recognizes the outstanding leadership and commitment of the Honorable

Xollie Duncan of Bentonville, Circuit Judge, 19th-West Judicial Circuit, who has served as

chair of the board for the past five years and whose terms have expired. The court designates
                                   Cite as 2014 Ark. 456

the Honorable Gordon “Mack” McCain, Jr., of Russellville, Circuit Judge, 5th Judicial

Circuit, Division 2, as the new chair of the board and thanks him for accepting these duties.

       The court expresses its gratitude to the Honorable Larry Chandler of Magnolia,

Circuit Judge, 13th Judicial Circuit, whose terms have expired, for his many years of service

on this board.




                                             2